— Order unanimously reversed on the law with costs and motion granted. Memorandum: On February 20, 1990, plaintiff’s employment as an insurance agent for defendants was terminated. Plaintiff brought this action against defendants in February 1991, asserting six *1051causes of action. In May or June 1992, plaintiff learned that defendants were sending letters to policy owners in which he was referenced as the agent. Plaintiff moved to amend his complaint to assert a seventh cause of action alleging violation of Civil Rights Law §§ 50 and 51. We conclude that Supreme Court should have granted the motion. Absent prejudice or surprise, leave to amend should be freely granted (CPLR 3025 [b]). We do not rule upon the merits or legal sufficiency of the proposed amendment (Newton v Aqua Flo Co., 106 AD2d 919; see, De Forte v Allstate Ins. Co., 66 AD2d 1028; see also, Agway, Inc. v Williams, 185 AD2d 636). (Appeal from Order of Supreme Court, Monroe County, Siracuse, J.— Amended Complaint.) Present — Callahan, J. P., Green, Law-ton, Boehm and Doerr, JJ.